— Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 9, 2007 (People v Dominique, 36 AD3d 624 [2007]), affirming a judgment of the County Court, Nassau County, rendered July 23, 2002.
*572Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, EJ., Lifson, Santucci and Covello, JJ., concur.